DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 were previously pending and subject to a non-final office action mailed 03/08/2021. Claims 1, 4-6, 8 and 11 were amended; claims 3 and 17 were cancelled, and no claim was added in a reply filed 05/25/2021. Therefore claims 1-2, 4-16 and 18-21 are currently pending and subject to the final office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 was considered by the examiner.
Response to Arguments
Applicant’s arguments, see remarks p. 7, filed 05/25/2021, with respect to the objection of claim 5 have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn. 
Applicant's arguments filed 05/25/2021 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed towards an abstract idea of organizing human activity or mental processes but they are rather directed to improving the relevant technology of controlling CTUs for cargo delivery jobs (remarks p. 10). Examiner respectfully disagrees. 
The claims are directed towards certain methods of organizing human activity because the claims allow for sales activities or behaviors, business relations and managing relationships between two parties. The claims result in selecting a CTU to be used for a delivery job which is a sales behavior/business relations but also the process is managing a relationship between two parties. Furthermore, the collection of data by the sensors and the indication based on a sensor measurement of a wear or a fault of a suspension are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra solution activity. The at least one processor and non-transitory storage medium are also recited at a high level of generality which amounts to mere instructions of applying the abstract idea into computer environment. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim also does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. A review of the specification (paragraphs 17-20 and 48-49) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collection of the load status measurement and indication data by the sensors is well understood, routine, and conventional activity is supported under Berkheimer. 
As such, the claims are not directed towards improving the relevant technology of controlling CTU but rather they are directed towards generic computer components that are linked to an abstract idea without integrating the abstract idea into a practical application or providing significantly more limitations. 
However, Applicant argues that the combination of claim limitations integrates the abstract idea into a practical application (remarks p. 10-11). Examiner respectfully disagrees. Please see above argument. 
Applicant's arguments filed 05/25/2021 in regards to 103 rejection have been fully considered but they are not persuasive. 
Applicant argued that Hirose does not disclose “where the target usage factors comprise a goal of reducing a distance to a repair facility of a respective CTU, wherein the goal of reducing the distance to the repair facility of the respective CTU is to ensure that the respective CTU is not moved by greater than a specified distance from the repair facility in performing a cargo delivery job” because there is not teaching or hint in Hirose regarding managing usage of the available CTUs based on target usage factors include a goal of reducing a distance to a repair facility of a respective CTU, where the goal of reducing the distance to the repair facility of the respective CTU is to ensure that the respective CTU is not moved by greater than a specified distance from the repair facility in performing a cargo delivery job. (remarks p. 13). Examiner respectfully disagrees. 
In response to applicant's argument above, a recitation of the intended use of the claimed invention (i.e. where the goal of reducing the distance to the repair facility of the respective CTU is to ensure that the respective CTU is not moved by greater than a specified 
In this case, Hirose discloses the managing of CTUs based on a target factor that if a CTU is in need of maintenance, the system allows the CTU to be rented and recommends a repair facility as the drop-off point in order to reduce the distance to a repair facility. The intention behind said disclosure of Hirose is irrelevant because the system of Hirose accomplishes what is recited by the claim of the current invention. Therefore, Hirose discloses the limitation above. 
Claim Objections
Claims 1, 8 and 11 is/are objected to because of the following informalities:  
Claim 1/11: “selecting, based on the updated collection of priorities, a selected CTU…” should read “selecting, based on the updated collection of priorities, a CTU…”
Claim 8: “selecting the selected CTU…” should read “selecting the CTU…”
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 4-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining available cargo transportation units (CTUs) based on load status measurement data collected indicating that the available CTUs are able to receive cargo; and managing usage of the available CTUs based on usage characteristics of the available CTUs and target usage factors relating to the available CTUs, wherein the target usage factors comprise a goal of reducing a distance to a repair facility of a respective CTU, wherein the goal of reducing the distance to the repair facility of the respective CTU is to ensure that the respective CTU is not moved by greater than a specified distance from the repair facility in performing a cargo delivery job, and wherein the managing comprises: associating priorities with respective CTUs of the available CTUs, receiving an indication relating to modifying a priority of a given CTU of the available CTUs, the indication based on a measurement of a wear or a fault of a suspension of the given CTU, modifying the priority of the given CTU in response to the indication, the modifying producing an updated collection of priorities of the available CTUs, and selecting, based on the updated collection of priorities, a selected CTU from among the available CTUs to use for the cargo delivery job.”
The limitations above, is a process that, under its broadest reasonable interpretation, covers mental processes and a method of organizing a human activity. That is, the method falls under managing personal behavior or relationships or interactions (i.e. following rules or instructions), commercial interactions (including advertising, marketing or sales activities or 
This judicial exception is not integrated into a practical application. In particular, the claims recites “collected by sensors indicating that the available CTUs are able to receive cargo” and “the indication based on a sensor measurement of a wear or a fault of a suspension”. These limitations are recited at a high level of generality (i.e., as a general means of collecting data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The sensors are also recited at a high level of generality and merely automates the collection. 
Furthermore, the system comprising a processor is recited at a high level of generality which amounts to mere instructions of applying the abstract idea into computer environment.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2018/0349833) (paragraph 17-20, 48-49) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or 
Dependent claims 2, 4-8 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 9-10 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (measurement data acquired by one or more sensors is recited at a high level of generality which amounts to a general means of collecting data and the sensors are also recited at a high level of generality which amounts to “apply it”) or providing significantly more limitations. In addition, the specification of the application as published (US 2018/0349833) (paragraph 17-20, 48-49) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collection of the load status measurement and indication data by the sensors is well-understood, routine, and conventional activity is supported under Berkheimer.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determine available cargo transportation units (CTUs) based on load status measurement data collected indicating that the available CTUs are able to receive cargo; and manage usage of the available CTUs based on usage characteristics of the available CTUs and target usage factors relating to the available CTUs, wherein the target usage factors comprise a goal of reducing a distance to a repair facility of a respective CTU, wherein the goal of reducing the distance to the repair facility of the respective CTU is to ensure that the respective CTU is not moved by greater than a specified distance from the repair facility in performing a cargo delivery job, and wherein the managing comprises: associating different priorities with the available CTUs for respective cargo delivery jobs, receiving an indication relating to modifying a priority of the given CTU, the indication based on a measurement of a wear or a fault of suspension, modifying the priority of the given CTU in response to the indication, the modifying producing an updated collection of priorities of the available CTUs, and selecting, based on the updated collection of priorities, a CTU from among the available CTUs to use for a cargo delivery job”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes and a method of organizing a human activity. That is, the method falls under managing personal behavior or relationships or interactions (i.e. following rules or instructions), commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and concepts that can be done in the human mind with the help of pen and paper (i.e. determine available cargo transportation units based on a load status measurement data). 
This judicial exception is not integrated into a practical application. In particular, the claims recites “collected by sensors indicating that the available CTUs are able to receive cargo” and “the indication based on a sensor measurement of a wear or a fault of a suspension”. These limitations are recited at a high level of generality (i.e., as a general means of collecting data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The sensors are also recited at a high level of generality and merely automates the collection. 
Furthermore, the additional elements of at least one processor, a non-transitory storage medium, the system are recited at a high level of generality which amounts to mere instructions of applying the abstract idea into computer environment.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim further recites “receiving, by the system from a given CTU of the available CTUs”. The CTUs are simply field of use limitations generally linking the abstract idea to technological environment and nothing more. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2018/0349833) (paragraph 17-20, 48-49) does not provide any indication that the additional elements descried above are anything other than generic, off 
Dependent claims 12-13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 11 without successfully integrating the exception into a practical application (measurement data acquired by one or more sensors is recited at a high level of generality which amounts to a general means of collecting data and the sensors are also recited at a high level of generality which amounts to “apply it”) or providing significantly more limitations. In addition, the specification of the application as published (US 2018/0349833) (paragraph 17-20, 48-49) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collection of the load status measurement and indication data by the sensors is well-understood, routine, and conventional activity is supported under Berkheimer.
Dependent claims 14-16 and 18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 11 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determine available cargo transportation units (CTUs) based on load status measurement data collected indicating that the available CTUs are able to receive cargo; and manage usage of the available CTUs based on usage characteristics of the available CTUs and target usage factors relating to the available CTUs, wherein the target usage factors comprise a goal of reducing a distance to a repair facility of a respective CTU, wherein the goal of reducing the distance to the repair facility of the respective CTU is to ensure that the respective CTU is not moved by greater than a specified distance from the repair facility in performing a cargo delivery job, and wherein the managing comprises: associating different priorities with the available CTUs for respective cargo delivery jobs, receiving an indication relating to modifying a priority of the given CTU, the indication based on a measurement of a wear or a fault of a suspension, modifying the priority of the given CTU in response to the indication, the modifying producing an updated collection of priorities of the available CTUs, and selecting, based on the updated collection of priorities, a CTU from among the available CTUs to use for a cargo delivery job”
The limitations above is a process that, under its broadest reasonable interpretation, covers mental processes and a method of organizing a human activity. That is, the method falls under managing personal behavior or relationships or interactions (i.e. following rules or instructions), commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and concepts that can be done in the human mind with the help of pen and paper (i.e. determine available cargo transportation units based on a load status measurement data). 
This judicial exception is not integrated into a practical application. In particular, the claims recites “collected by sensors indicating that the available CTUs are able to receive cargo” and “the indication based on a sensor measurement of a wear or a fault of a suspension”. These limitations are recited at a high level of generality (i.e., as a general means of collecting data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The sensors are also recited at a high level of generality and merely automates the collection. 
Furthermore, the additional elements of at least one processor, a non-transitory storage medium, the system are recited at a high level of generality which amounts to mere instructions of applying the abstract idea into computer environment.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim further recites “receiving, by the system from a given CTU of the available CTUs”. The CTUs are simply field of use limitations generally linking the abstract idea to technological environment and nothing more. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2018/0349833) (paragraph 17-20, 48-49) does not provide any indication that the additional elements descried above are anything other than generic, off 
Dependent claims 20-21 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 19 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKethan (US 2010/0088199) in view of Roddy (US 2016/0063418), Roddy II (US 2003/0055666), Koons (US 2017/0358151) and Hirose (US 2017/0098176).
As per claim 1, McKethan discloses a method comprising:
 determining, by a system comprising a processor, available cargo transportation units (CTUs) based on load status measurement data collected by sensors indicating that the available CTUs are able to receive cargo (paragraph 21, 28, 46, the system collects data from sensors residing on assets/trailers to determine their status); and 
managing, by the system, usage of the available CTUs based on usage characteristics of the available CTUs and target usage factors relating to the available CTUs (paragraph 28-31, 36, 40 and 50, the system manages the assignments of assets to a job based on different characteristics such as a distance to the asset and a goal of balancing the fleet between locations which Examiner interprets as target usage factors and an idle time and whether the 
selecting a selected CTU from among the available CTUs to use for a cargo delivery job (paragraph 28-30, the system selects an available CTU for a request).
However, McKethan does not disclose but Roddy discloses wherein the managing comprises: associating priorities with respective CTUs of the available CTUs (paragraph 36-39 and 48, a health score is assigned to the available resources), receiving, by the system, an indication relating to modifying a priority of a given CTU of the available CTUs, the indication based on a measurement of a wear or a fault of a component of the given CTU (paragraph 36-39, 43 and 51, the collected information is updated from the vehicles and the health score is modified based on the collected data of wear or fault of components of the resource/vehicle), modifying the priority of the given CTU in response to the indication, the modifying producing an updated collection of priorities of the available CTUs (paragraph 43, 45, 51, the health score is modified based on the collected data on the wear and faults), and selecting, based on the updated collection of priorities, a selected CTU from among the available CTUs to use for a task (paragraph 46-47, a vehicle is selected for a task based on the health scores).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Roddy in the teaching of McKethan in order to infer vehicle health (Roddy abstract).
However, McKethan in view of Roddy does not disclose but Roddy II discloses the indication based on a sensor measurement of a wear or a fault of a component of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Roddy II in the teaching of McKethan in view of Roddy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, McKethan in view of Roddy and Roddy II does not disclose but Koons discloses that the components is a suspension of the vehicle (paragraph 15, 22, 29 and 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Koons in the teaching of McKethan in view of Roddy and Roddy II, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
McKethan in view of Roddy, Roddy II and Koons highly suggests but does not explicitly disclose but Hirose discloses wherein the target usage factors comprise a goal of reducing a distance to a repair facility of a respective CTU, wherein the goal of reducing the distance to the repair facility of the respective CTU is to ensure that the respective CTU is not moved by greater than a specified distance from the repair facility in performing a cargo delivery job (paragraph 
One of ordinary skill in the art would have recognized that applying the known technique of Hirose to McKethan in view of Roddy, Roddy II and Koons would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hirose to the teaching of McKethan in view of Roddy, Roddy II and Koons would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such vehicle allocation method into similar systems. Further, applying allocation of rental vehicles based on reducing the distance to a maintenance facility to McKethan in view of Roddy, Roddy II and Koons, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient allocation of resources/assets. 


As per claim 2, McKethan discloses wherein the usage characteristics of the available CTUs are selected from among at least two of an age of a CTU, a time since a most recent use of a CTU, a maintenance status of a CTU, a frequency of use of a CTU, or a lease status of a CTU (paragraph 28-31, an idle time and whether the asset is empty or loaded factors are used to assign trailers to jobs which Examiner interprets as usage characteristics).

As per claim 4, McKethan discloses wherein the target usage factors further comprise a factor relating to how the respective CTU is to be used (paragraph 28-29, the factors include a 

As per claim 5, McKethan discloses wherein the factor relating to how the respective CTU is to be used is selected from among an expected travel distance of the respective CTU and an expected length of time that a customer plans to keep the respective CTU (paragraph 28-29, the request includes the distance that the CTU is needed for which the system takes into consideration when assigning trailers).

As per claim 6, McKethan discloses wherein the target usage factors comprise a factor relating to reducing a cost of using the respective CTU (paragraph 28-29, one of the factors the system uses to select a trailer for a delivery job is the distance to from the truck to the asset and from the asset to the loading point which Examiner interprets to be relating to reducing a cost of using a CTU).
As per claim 7, McKethan does not disclose but Roddy discloses wherein the managing comprises assigning, based on the updated collection of priorities, the available CTUs into pools of different priorities, wherein a first pool of the pools has a higher priority than a second pool of the pools, wherein the selecting is based on the assigning of the available CTUs to the pools of different priorities (paragraph 34, 48-51, the system segments the vehicle into at least two categories: one category with a high risk of failure, and the other category without a high risk of failure based on health scores and other criteria)(please see claim 1 rejection for combination rationale).
As per claim 8, McKethan does not disclose but Roddy discloses wherein the selecting comprises further comprising: selecting the selected CTU from a pool of CTUs that is ranked higher for a given target usage factor of the target usage factors (paragraph 34, 45-51, the system selects resources that are ranked higher on idle time (i.e. not being used))(please see claim 1 rejection for combination rationale). 

As per claim 9, McKethan and Roddy does not disclose but Roddy II discloses wherein the received indication is further based on a wear of a tire or a brake derived from measurement data acquired by one or more sensors of the given CTU (paragraph 29, 61, 64, 92-93)(please see claim 1 rejection for combination rationale).

As per claim 10, McKethan in view of Roddy and Roddy II highly suggests but does not explicitly disclose but Koons discloses wherein the received indication is based on a mechanical failure of the suspension derived from measurement data acquired by one or more sensors of the given CTU (paragraph 15, 22, 29 and 40) (please see claim 1 rejection for combination rationale).

As per claim 11, McKethan discloses a system comprising: at least one processor (fi.g 1, paragraph 17); and a non-transitory storage medium storing instructions executable on the at least one processor to (fig. 1, paragraph 17): 

Manage usage of the available CTUs based on usage characteristics of the available CTUs and target usage factors relating to the available CTUs (paragraph 28-31, 36, 40 and 50, the system manages the assignments of assets to a job based on different characteristics such as a distance to the asset and a goal of balancing the fleet between locations which Examiner interprets as target usage factors and an idle time and whether the asset is empty or loaded which Examiner interprets as usage characteristics), wherein the managing comprises: 
selecting a selected CTU from among the available CTUs to use for a cargo delivery job (paragraph 28-30, the system selects an available CTU for a request).
However, McKethan does not disclose but Roddy discloses wherein the managing comprises: associating priorities with respective CTUs of the available CTUs (paragraph 36-39 and 48, a health score is assigned to the available resources),
 receiving, by the system from a given CTU of the available CTUs, an indication relating to modifying a priority of a given CTU of the available CTUs, the indication based on a measurement of a wear or a fault of a component of the given CTU (paragraph 36-39, 43 and 51, the collected information is updated from the vehicles and the health score is modified based on the collected data of wear or fault of components of the resource/vehicle), 

 selecting, based on the updated collection of priorities, a selected CTU from among the available CTUs to use for a task (paragraph 46-47, a vehicle is selected for a task based on the health scores).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Roddy in the teaching of McKethan in order to infer vehicle health (Roddy abstract).
However, McKethan in view of Roddy does not disclose but Roddy II discloses the indication based on a sensor measurement of a wear or a fault of a component of the given CTU (paragraph 29, 61, 64, 92-93, vehicle’s health and performance is monitored and reported through sensor readings).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Roddy II in the teaching of McKethan in view of Roddy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, McKethan in view of Roddy and Roddy II does not disclose but Koons discloses that the components is a suspension of the vehicle (paragraph 15, 22, 29 and 40).

McKethan in view of Roddy, Roddy II and Koons highly suggests but does not explicitly disclose but Hirose discloses wherein the target usage factors comprise a goal of reducing a distance to a repair facility of a respective CTU, wherein the goal of reducing the distance to the repair facility of the respective CTU is to ensure that the respective CTU is not moved by greater than a specified distance from the repair facility in performing a cargo delivery job (paragraph 61-63, the rental system recommends the maintenance facility as a return location of the rental vehicle).
One of ordinary skill in the art would have recognized that applying the known technique of Hirose to McKethan in view of Roddy, Roddy II and Koons would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hirose to the teaching of McKethan in view of Roddy, Roddy II and Koons would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such vehicle allocation method into similar systems. Further, applying allocation of rental vehicles based on reducing the distance to a maintenance facility to McKethan in view of Roddy, Roddy II and Koons, would have been 

As per claim 12, McKethan in view of Roddy and Roddy II highly suggests but does not explicitly disclose but Koons discloses wherein the received indication is based on a mechanical failure of the suspension derived from measurement data acquired by one or more sensors of the given CTU (paragraph 15, 22, 29 and 40) (please see claim 11 rejection for combination rationale).

As per claim 13, McKethan and Roddy does not disclose but Roddy II discloses wherein the indication is based on a wear of a tire or a brake derived from measurement data acquired by one or more sensors of the given CTU (paragraph 29, 61, 64, 92-93)(please see claim 11 rejection for combination rationale).

As per claim 14, McKethan does not disclose but Roddy discloses wherein the managing comprises: assigning, based on the updated collection of priorities, the available CTUs into pools of different priorities, wherein the selecting is based on the assigning of the available CTUs to the pools of different priorities (paragraph 34, 48-51, the system segments the vehicle into at least two categories: one category with a high risk of failure, and the other category without a high risk of failure based on health scores and other criteria)(please see claim 11 rejection for combination rationale).

As per claim 15, McKethan does not disclose but Roddy discloses wherein the instructions are executable on the at least one processor to re-assign the given CTU to a different pool of the pools responsive to the modifying of the priority of the given CTU (paragraph 34, 48-51, the segmentation of vehicles is based on health scores, when health scores are updated, the segmentation of vehicles is also updated)(please see claim 11 rejection for combination rationale). 

As per claim 16, McKethan discloses wherein the usage characteristics of the available CTUs are selected from among at least two of an age of a CTU, a time since a most recent use of a CTU, a maintenance status of a CTU, a frequency of use of a CTU, or a lease status of a CTU (paragraph 28-31, an idle time and whether the asset is empty or loaded factors are used to assign trailers to jobs which Examiner interprets as usage characteristics).

As per claim 18, McKethan discloses wherein the target usage factors comprise a factor selected from among an expected travel distance of a CTU and an expected length of time that a customer plans to keep a CTU (paragraph 28-29, the request includes the distance that the CTU is needed for which the system takes into consideration when assigning trailers).

As per claim 19, McKethan discloses a non-transitory machine-readable storage medium storing instructions that upon execution cause a system to: (fig. 1, paragraph 17): 
 determine available cargo transportation units (CTUs) based on load status measurement data collected by sensors indicating that the available CTUs are able to receive 
Manage usage of the available CTUs based on usage characteristics of the available CTUs and target usage factors relating to the available CTUs (paragraph 28-31, 36, 40 and 50, the system manages the assignments of assets to a job based on different characteristics such as a distance to the asset and a goal of balancing the fleet between locations which Examiner interprets as target usage factors and an idle time and whether the asset is empty or loaded which Examiner interprets as usage characteristics), wherein the managing comprises: 
selecting a selected CTU from among the available CTUs to use for a cargo delivery job (paragraph 28-30, the system selects an available CTU for a request).
However, McKethan does not disclose but Roddy discloses wherein the managing comprises: associating priorities with respective CTUs of the available CTUs (paragraph 36-39 and 48, a health score is assigned to the available resources),
 receiving, by the system from a given CTU of the available CTUs, an indication relating to modifying a priority of a given CTU of the available CTUs, the indication based on a measurement of a wear or a fault of a component of the given CTU (paragraph 36-39, 43 and 51, the collected information is updated from the vehicles and the health score is modified based on the collected data of wear or fault of components of the resource/vehicle), 
modifying the priority of the given CTU in response to the indication, the modifying producing an updated collection of priorities of the available CTUs (paragraph 43, 45, 51, the health score is modified based on the collected data on the wear and faults), and

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Roddy in the teaching of McKethan in order to infer vehicle health (Roddy abstract).
However, McKethan in view of Roddy does not disclose but Roddy II discloses the indication based on a sensor measurement of a wear or a fault of a component of the given CTU (paragraph 29, 61, 64, 92-93, vehicle’s health and performance is monitored and reported through sensor readings).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Roddy II in the teaching of McKethan in view of Roddy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, McKethan in view of Roddy and Roddy II does not disclose but Koons discloses that the components is a suspension of the vehicle (paragraph 15, 22, 29 and 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Koons in the teaching of McKethan in view of Roddy and Roddy II, since the claimed invention is merely a 
McKethan in view of Roddy, Roddy II and Koons highly suggests but does not explicitly disclose but Hirose discloses wherein the target usage factors comprise a goal of reducing a distance to a repair facility of a respective CTU, wherein the goal of reducing the distance to the repair facility of the respective CTU is to ensure that the respective CTU is not moved by greater than a specified distance from the repair facility in performing a cargo delivery job (paragraph 61-63, the rental system recommends the maintenance facility as a return location of the rental vehicle).
One of ordinary skill in the art would have recognized that applying the known technique of Hirose to McKethan in view of Roddy, Roddy II and Koons would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hirose to the teaching of McKethan in view of Roddy, Roddy II and Koons would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such vehicle allocation method into similar systems. Further, applying allocation of rental vehicles based on reducing the distance to a maintenance facility to McKethan in view of Roddy, Roddy II and Koons, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient allocation of resources/assets. 

As per claim 20, McKethan does not disclose but Roddy discloses wherein the managing further comprises: assigning, based on the updated collection of priorities, subsets of the available CTUs to respective pools of CTUs of different priorities, wherein the selecting is based on the assigning of the subsets of the available CTUs to the respective pools (paragraph 34, 48-51, the system segments the vehicle into at least two categories: one category with a high risk of failure, and the other category without a high risk of failure based on health scores and other criteria)(please see claim 19 rejection for combination rationale).

As per claim 21, McKethan does not disclose but Roddy discloses wherein the managing further comprises: re-assigning the given CTU to a different pool of CTUs based on the modifying of the priority of the given CTU (paragraph 34, 48-51, the segmentation of vehicles is based on health scores, when health scores are updated, the segmentation of vehicles is also updated)(please see claim 19 rejection for combination rationale). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner




/OMAR ZEROUAL/Examiner, Art Unit 3628